Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 08/12/2021.  Claims 1, 4 and 6 have been amended.  Claims 1-22 are pending in this case.

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive. 
Applicant argues Carrier et al. does not teach the amended limitation.
Examiner respectfully disagrees.
The amended limitation does not address which halve portions are being effected by the expansion or contraction, nor that the amended limitation addresses what happens to the other halve portion of the waveform, the amendments only indicate that some part of the waveform can be manipulated by expansion or contraction, hence Carrier discloses expanding or contracting a portion of one of the first and second halve portions of the [combination of] waveform in response to a command to change the first speed and simultaneously scrolling the portion of the one of the first and second half of the composite waveform directionally in expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)

Applicant further argues “since the two separate half waveforms disclosed in Carrier are from different audio wave files and their combination would not represent different halves of the same audio waveform”.   Page 6 of the Argument.  Examiner respectfully disagrees.  The composite waveform claimed in the current claim and also current specification are also combination of different audio forms into the “same audio waveform”.  Under BRI, “same” audio waveform can be different audio files that when played are at the same location at the time of the combination playing the audio, hence Carrier’s top and bottom portion of the waveform can be the “same waveform” in view of the BRI and also Applicant’s own specification.  In addition, the Abstract of Carrier clearly recites “In particular, the bottom half of the waveform at the top, and the top half of the waveform at the bottom are shown” where “the waveform” is addressed and hence the top half and the bottom half of “the waveform” is the same waveform.  Applicant also argues that Orler does not cure the deficiencies of Carrier, where Examiner did not use Orler to disclose this limitation.  Here, Carrier discloses expanding or contracting the other of the first and second halve portion of the [combination of] waveform in response to a command to change the first speed and simultaneously scrolling the other of the first and second halve portion of the [combination of] waveform in an expanded or contracted form ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback).



	Applicant also argued that Traktor does not disclose level of transparency is associated with amplitude of frequency band of the audio signal.  Examiner respectfully disagrees.  As pointed out that page 68 of Traktor uses color shading/level of transparency to represent different frequencies of the audio signal/waveform, hence the level of transparency/color shading IS associated with the amplitude of frequency band of that audio signal/waveform.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 20080013757 A1) and in view of Orler (US 20150200639 A1).
 	Referring to claim 1, Carrier discloses a non-transitory computer-readable medium storing instructions executable by at least one processor ([0072] of Carrier, processor) to facilitate displaying an audio signal waveform during time compression or expansion according to a method, the method comprising: 
displaying first and second halve portions of a [combination of] waveform of an audio signal during playback at a first speed, (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed, and there are first top halve portion and second lower halve portion of the waveform) the [combination of] waveform comprising plural subsidiary waveforms collectively forming [combination of] waveform,  ([0027] of Carrier, mixer module in waveform are a blend of audio signals and further [0008] of Carrier, DJ can scroll the audio waveform during playback along the timeline, e.g., from left to right or from right to left and [0031] of Carrier, speed knob 258 enables the user to control the playback speed of the media, such as increase or decrease speed based on the turning of the knob) wherein displaying the composite waveform during playback comprises scrolling the composite waveform directionally on a portion of a display ([0008] of Carrier, “a waveform display represents a window of audio samples around a current playback time. When two tracks are being played, only half of each waveform is shown. In particular, the bottom half of the waveform at the top, and the top half of the waveform at the bottom are shown. The window may be defined in terms of a playback duration, so that the waveform expands and contracts if the playback tempo slows down or speeds up. During playback, this waveform scrolls as the audio data is played, allowing the user to see when breaks and beats occur in the song”) and 
expanding or contracting a portion of one of the first and second halve portions of the [combination of] waveform in response to a command to change the first speed and simultaneously scrolling the portion of the one of the first and second half of the composite waveform directionally in expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)
Carrier does not specifically disclose [combination of] waveform being “composite” waveform and displaying “with multiple of the plural subsidiary waveforms being visually discernable in the composite waveform”.
However, Orler discloses a composite waveform (Fig. 2, and [0025] of Orler, area 135 where the waveforms 125-N overlap into a composite waveform) and displaying with multiple of the plural subsidiary waveforms being visually discernable in the composite waveform ([0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)
Carrier and Orler are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler.  The motivation for doing so would have been to quickly mix different 

 	Referring to claim 2, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 1, wherein displaying of the composite waveform occurs on a DJ media player.  ([0002] and [0041] of Carrier, the waveforms occurs on a mix player system for the DJ’s)

 Referring to claim 3, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 1, wherein expanding or contracting of the composite waveform occurs during playback at other than the first speed.  ([0008] [0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform)

Referring to claim 4, Carrier discloses a DJ media player comprising: 
a display configured to show audio signal playback information during playback of an audio signal; ([0008] and Fig. 2 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202 along a timeline)
a control to adjust a speed of the audio signal playback; and ([0028] of Carrier, crossfader module enables the user to control fading of the mixer which controls the playback)
a processor, operatively coupled to the display and the control, and configured for ([0072] of Carrier, processor): 
displaying first and second halve portion of a [combination of] waveform of an audio signal along a reference axis on a portion of the display during playback at a first 38WO Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed and [0031] of Carrier, speed knob 258 enables the user to control the playback speed of the media, such as increase or decrease speed based on the turning of the knob and [0025] of Carrier, “In the waveform module, only half of each waveform is shown. In particular, the bottom half of the waveform at the top (e.g., corresponding to the left deck module), and the top half of the waveform at the bottom (e.g., corresponding to the right deck module) are shown. For the top waveform, the bottom half of the waveform may be generated from the full waveform for the audio data in several ways.   The polarity of the waveform may be inverted first, and then the negative portion of this inverted waveform may be shown.” Where the reference axis can be either vertical axis or horizontal axis)
wherein the displaying comprising scrolling the at least one halve portion of the [combination of]  waveform, directionally along the reference axis on a portion of a display; (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed [0027] of Carrier, mixer module in waveform are a blend of audio signals [0008] of Carrier, DJ can scroll the audio waveform during playback along the timeline, e.g., from left to right or from right to left and [0031] of Carrier, speed knob 258 enables the user to control the playback speed of the media, such as increase or decrease speed based on the turning of the knob) and 
expanding or contracting the other of the first and second halve portion of the [combination of]  waveform in response to a command to change the first speed and simultaneously scrolling the other of the first and second halve portion of the [combination of] waveform in an expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)

However, Orler discloses of the composed/combination of plurality of waveforms are rendered overlapping one another along a shared axis shared by each of the plurality of waveforms.  (Claim 1 of Orler and also as shown in Fig. 2 of Orler).
Carrier and Orler are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms having shared axis that overlaps each other as one waveform as taught by Orler.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the frequency of the waveform so the user can easily see the beat/tempo of the waveforms.  ([0004]-[0006] of Orler)

Referring to claim 5, Carrier and Orler disclose the DJ media player of claim 4, wherein the expanding or contracting of the waveform occurs during playback at other than the first speed.  ([0008] [0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform)

 	Referring to claim 6, Carrier discloses a system comprising a display (Fig. 2, display) a processor and a non-transitory computer- readable storage medium storing instruction that, when executed by the processor, cause the processor ([0072] of Carrier, processor) to perform a method for displaying an audio signal waveform during time compression or expansion, the method comprising: 
first and second halve portions of a [combination of] waveform of an audio signal during playback at a first speed, (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed) the [combination of] waveform comprising plural subsidiary waveforms collectively forming the [combination of] waveform,  ([0027] of Carrier, mixer module in waveform are a blend of audio signals) wherein displaying the [combination of] waveform during playback comprises scrolling the [combination of] waveform directionally on a portion of a display ([0008] of Carrier, “a waveform display represents a window of audio samples around a current playback time. When two tracks are being played, only half of each waveform is shown. In particular, the bottom half of the waveform at the top, and the top half of the waveform at the bottom are shown. The window may be defined in terms of a playback duration, so that the waveform expands and contracts if the playback tempo slows down or speeds up. During playback, this waveform scrolls as the audio data is played, allowing the user to see when breaks and beats occur in the song”) and 
expanding or contracting a portion of one of the first and second halve portion of the [combination of] waveform in response to a command to change the first speed and simultaneously scrolling the portion of the one of the first and second half of the composite waveform directionally in expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)
Carrier does not specifically disclose [combination of] waveform being “composite” waveform and display “with multiple of the plural subsidiary waveforms being visually discernable in the composite waveform”.
Fig. 2, and [0025] of Orler, area 135 where the waveforms 125-N overlap into a composite waveform) and displaying with multiple of the plural subsidiary waveforms being visually discernable in the composite waveform ([0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)
Carrier and Orler are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the frequency of the waveform so the user can easily see the beat/tempo of the waveforms.  ([0004]-[0006] of Orler)

 	Referring to claim 7, Carrier in view of Orler disclose the system of claim 6, wherein the displaying occurs on a DJ media player.   ([0002] and [0041] of Carrier, the waveforms occurs on a mix player system for the DJ’s)

Referring to claim 8, Carrier in view of Orler disclose the system of claim 6, wherein the expanding or contracting of the composite waveform occurs during playback at other than the first speed. ([0008] [0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform)

[0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)

 	Referring to claim 10, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 1, wherein the composite waveform as displayed comprises a plurality of superimposed subsidiary waveforms differentiated by color.  ([0060] of Carrier, the individual waveforms are shown in different color and [0057] of Orler, at least one waveform is superimposed over another waveform in the array of combined waveforms)

 	Referring to claim 11, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 1, wherein the at least one of the plural subsidiary waveforms is visually discernable in the composite waveform by a degree of transparency associated therewith.  ([0060] of Carrier, the individual waveforms are shown in different color and [0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)

 	Referring to claim 13, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 11, wherein the composite waveform as displayed comprises a plurality of superimposed subsidiary waveforms differentiated by transparency.  ([0057] of Orler, at least one waveform is superimposed over another waveform in the array of combined waveforms and [0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)

[0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)

 	Referring to claim 17, Carrier in view of Orler disclose the system of claim 6, wherein the composite waveform as displayed comprises a plurality of superimposed subsidiary waveforms differentiated by color. ([0060] of Carrier, the individual waveforms are shown in different color and [0057] of Orler, at least one waveform is superimposed over another waveform in the array of combined waveforms)

 	Referring to claim 18, Carrier in view of Orler disclose the system of claim 6, wherein the at least one of the plural subsidiary waveforms is visually discernable in the composite waveform by a degree of transparency associated therewith. ([0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)

 	Referring to claim 20, Carrier in view of Orler disclose the system of claim 6, wherein the composite waveform as displayed comprises a plurality of superimposed subsidiary waveforms differentiated by transparency.  ([0057] of Orler, at least one waveform is superimposed over another waveform in the array of combined waveforms and [0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)

s 12, 14, 15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 20080013757 A1) and in view of Orler (US 20150200639 A1) and in further view of “Traktor 2 – Application Reference”, Irmgard Bauer et al (hereinafter “Traktor”).
 	Referring to claim 12, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 11.  Carrier in view of Orler do not specifically disclose “wherein a level of transparency associated with a subsidiary waveform is proportional or inversely proportional to amplitude of a frequency band of the audio signal associated with the subsidiary waveform.”
However, Traktor discloses wherein a level of transparency associated with a subsidiary waveform is proportional or inversely proportional to amplitude of a frequency band of the audio signal associated with the subsidiary waveform (page 68 of Traktor, (9) waveform display:  visually represents a localized view of the loaded track.  The brighter color shade represents higher frequencies, while the darker color shade represents lower frequencies, hence brighter or darker is a degree of transparency)
Carrier and Orler and Traktor are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler and visually distinguishable waveform by frequency of the waveform taught by Traktor.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the frequency of the waveform so the user can easily see the beat/tempo of the waveforms.  (page 68 “Waveform display” of Traktor)


  	However, Traktor discloses wherein the plural subsidiary waveforms are each associated with different frequency bands of the audio signal (page 68 of Traktor, (9) waveform display:  visually represents a localized view of the loaded track.  The brighter color shade represents higher frequencies, while the darker color shade represents lower frequencies, hence brighter or darker is a degree of transparency)
Carrier and Orler and Traktor are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler and visually distinguishable waveform by frequency of the waveform taught by Traktor.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the frequency of the waveform so the user can easily see the beat/tempo of the waveforms.  (page 68 “Waveform display” of Traktor)

 	Referring to claim 15, Carrier in view of Orler disclose the non-transitory computer-readable medium of claim 1.  Carrier in view of Orler do not specifically disclose “wherein the plural subsidiary waveforms are each generated using different signal processing parameters.” 
 	However, Traktor discloses wherein the plural subsidiary waveforms are each generated using different signal processing parameters.”  (pages 101-102 of Traktor, processing waveforms using crossfader or equalizer where “HI” is using the equalizer dial to cut or boost high frequencies, “LO” is to cut or boost low frequencies)
Carrier and Orler and Traktor are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler and waveforms are generated by using different signal processing parameters taught by Traktor.  The motivation for doing so would have been to allow the system to filter and process waveform with different parameters to help user see the differences in waveforms visually.

 	Referring to claim 19, Carrier in view of Orler disclose the system of claim 18.  Carrier in view of Orler do not specifically disclose “wherein a level of transparency associated with a subsidiary waveform is proportional or inversely proportional to amplitude of a frequency band of the audio signal associated with the subsidiary waveform.”  
 However, Traktor discloses wherein a level of transparency associated with a subsidiary waveform is proportional or inversely proportional to amplitude of a frequency band of the audio signal associated with the subsidiary waveform (page 68 of Traktor, (9) waveform display:  visually represents a localized view of the loaded track.  The brighter color shade represents higher frequencies, while the darker color shade represents lower frequencies, hence brighter or darker is a degree of transparency)
Carrier and Orler and Traktor are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of 

 	Referring to claim 21, Carrier in view of Orler disclose the system of claim 6.  Carrier in view of Orler do not specifically disclose “wherein the plural subsidiary waveforms are each associated with different frequency bands of the audio signal.”   
 	However, Traktor discloses wherein the plural subsidiary waveforms are each associated with different frequency bands of the audio signal (page 68 of Traktor, (9) waveform display:  visually represents a localized view of the loaded track.  The brighter color shade represents higher frequencies, while the darker color shade represents lower frequencies, hence brighter or darker is a degree of transparency)
Carrier and Orler and Traktor are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler and visually distinguishable waveform by frequency of the waveform taught by Traktor.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the 

 	Referring to claim 22, Carrier in view of Orler disclose the system of claim 6.  Carrier in view of Orler do not specifically disclose “wherein the plural subsidiary waveforms are each generated using different signal processing parameters.” 
 	However, Traktor discloses wherein the plural subsidiary waveforms are each generated using different signal processing parameters.” (pages 101-102 of Traktor, processing waveforms using crossfader or equalizer where “HI” is using the equalizer dial to cut or boost high frequencies, “LO” is to cut or boost low frequencies)
Carrier and Orler and Traktor are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler and waveforms are generated by using different signal processing parameters taught by Traktor.  The motivation for doing so would have been to allow the system to filter and process waveform with different parameters to help user see the differences in waveforms visually.

Relevant art:
	Robinson (US 9286383 B1): a method for synchronization of audio data, such as music, with events that occur in interactive media, such as computer games.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145